DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/2021 has been considered by the Examiner

Response to Amendment
The preliminary amendment filed on 6/18/2021 is acknowledged. Accordingly, claim 10 has been cancelled, claims 1, 3-6 and 9 have been amended, and claims 11-20 and been newly added; thus currently 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, the phrase “the low beam cutoff line structure is arranged on a front edge of a reflecting surface of the reflecting part” on lines 10-11 is unclear.
The phrase above, follows the limitations:  
“one end of the reflecting part is connected with a lower portion of the light emitting part, and the other end of the reflecting part is provided with a low beam cutoff line structure for forming a low beam cutoff line; or 
one end of the reflecting part is connected with an upper portion of the light emitting part, and the other end of the reflecting part is provided with a high beam cutoff line structure for forming a high beam cutoff line;” see lines 4 to 9, and which are recited in the alternative.
Thus, there is no antecedent basis for the “the low beam cutoff line structure” of line 10, when “high beam cutoff line structure” of lines 7-9 is selected from limitations  above. The claim has been interpreted as best understood.

In claim 2, the phrase “wherein a 50L dark region forming structure is formed on the reflecting surface, provided with the low beam cutoff line structure” on lines 2-3 is unclear.
Claim 2 depends directly from claim 1, where it is recited:
“one end of the reflecting part is connected with a lower portion of the light emitting part, and the other end of the reflecting part is provided with a low beam cutoff line structure for forming a low beam cutoff line; or 
one end of the reflecting part is connected with an upper portion of the light emitting part, and the other end of the reflecting part is provided with a high beam cutoff line structure for forming a high beam cutoff line;” see lines 4 to 9, and which are recited in the alternative.
Thus, there is no antecedent basis for the “the low beam cutoff line structure” of claim 2, when “high beam cutoff line structure” of claim 1 is selected.
The claim has been interpreted as best understood.

In claim 11, the phrase “wherein a 50L dark region forming structure is formed on the reflecting surface, provided with the low beam cutoff line structure” on lines 2-3 is unclear.
Claim 11 depends directly from claim 6 and claim 1, where it is recited:
“one end of the reflecting part is connected with a lower portion of the light emitting part, and the other end of the reflecting part is provided with a low beam cutoff line structure for forming a low beam cutoff line; or 
one end of the reflecting part is connected with an upper portion of the light emitting part, and the other end of the reflecting part is provided with a high beam cutoff line structure for forming a high beam cutoff line;” see lines 4 to 9, and which are recited in the alternative.
Thus, there is no antecedent basis for the “the low beam cutoff line structure” of claim 11, when “high beam cutoff line structure” of claim 1 is selected.
The claim has been interpreted as best understood.

In claim 15, the phrase “wherein a 50L dark region forming structure is formed on the reflecting surface, provided with the low beam cutoff line structure” on lines 2-3 is unclear.
Claim 15 depends directly from claims 9, 6 and 1, where it is recited:
“one end of the reflecting part is connected with a lower portion of the light emitting part, and the other end of the reflecting part is provided with a low beam cutoff line structure for forming a low beam cutoff line; or 
one end of the reflecting part is connected with an upper portion of the light emitting part, and the other end of the reflecting part is provided with a high beam cutoff line structure for forming a high beam cutoff line;” see lines 4 to 9, and which are recited in the alternative.
Thus, there is no antecedent basis for the “the low beam cutoff line structure” of claim 15, when “high beam cutoff line structure” of claim 1 is selected. 
The claim has been interpreted as best understood.

Claims 2-9 and 11-20 have been rejected as they depend from claim 1.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dikau et al. (US 20190086050 A1) discloses a headlamp optical element having 
having at least one first light source for a high beam, which emits light during operation of the headlight, and a first light guide having at least one light entry surface for the light emerging from the at least one first light source and at least one light exit surface, and at least one second light source for a low beam, which emits light during operation of the headlight, and a second light guide, which has at least one light entry surface for the light, emerging from the at least one second light source, and at least one light exit surface.     

Tsai et al. (US 20140085919 A1) discloses a headlamp optical element having a light collecting, emitting and reflecting parts capable of simultaneously providing strong forward light output and wide-range illumination.

Nishimura et al. (US 20170211771 A1) discloses a headlamp optical element having a light collecting, emitting and reflecting parts. The device forms a predetermined light distribution pattern by the shade, wherein the optical element condenses the light from the light source that exits with respect to a first direction and a second direction orthogonal to the first direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875